DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filed on 10/26/2022.
Claims 1-25 are presented for examination. Claims 1, 9, 16 and 21 have been amended.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claims 1, 9, 16 and 21 are objected to because of the following informalities:
“the producing compute building blocks” at line 9 of Claim 1 should be “the producing compute building block” (Claims 9, 16 and 21 are also objected due to same reason).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding to Claim 1, the limitation “a duplicator to eliminate logic required by a number of consuming compute building blocks to communicate with the producing compute building blocks to execute a workload” at lines 8-10 lacks support from the specification. First of all, none of the specification provides actual support for such feature. The specification at most provides feature like a credit manager to eliminate the claimed logic (see “the credit manager eliminates the need for a producer to be configured to communicate directly with a plurality of consumers” from [0022] and “providing a credit manager to abstract away a number of consuming CBBs to remove and/or eliminate the logic typically required for a consuming CBB to communicate with a producing CBB during execution of a workload” from [0144]) and such credit manager based on Fig. 3 includes at least communication processor 302, aggregator 312 and duplicator 310. There is no evidence from the specification to support that the duplicator 310 of the credit manager 210, i.e., claimed duplicator, to implement the claimed eliminating feature. In addition, if Applicant’s logic of it is the claimed duplicator to implement the claimed eliminating feature is the language of “the credit manager generates a specific number of credits or adjusts the number of credits available based on availability in a buffer and the source of the credit (e.g., where did the credit come from). In this manner, the credit manager eliminates the need for a producer to be configured to communicate directly with a plurality of consumers” (emphasis added by examiner) from [0022] of specification, then Applicant is suggested to explain such question: what if the credit manager is configured in a manner of adjusting the number of credits based on the source of the credit and sending the adjusted credit information to the producer side or the consumer side in order to allow one of the  producer or consumer side to send the adjusted credit information to another, then whether such configuration of credit manager can be considered as to eliminate the need or logic for a producer to be configured to communicate directly with a plurality of consumers? If no, then one with ordinary skill in the art could not use the language of “adjust the number of credit … In this manner …” to conclude it is the duplicator component of the credit manager to allow the credit manager achieves the claimed eliminating feature. Furthermore, the actual feature from [0022] and [0144] from the specification is about eliminating the need or logic of “a producer to be configured to communicate directly with a plurality of consumers” (emphasis added by examiner) and [0065] from the specification specifies that “the phrase “in communication,” including variations thereof, encompasses direct communication and/or indirect communication through one or more intermediary components” (emphasis added by examiner), and thus the claimed feature of eliminating logic is not supported by the specification. In this way, the claimed limitation mentioned above lacks support from Applicant’s specification. 

Claims 2-8 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 16, Claim 16 is rejected under the same reason set forth in the rejection of Claim 1 above (note: Claim 16 may not recite the “eliminating logic” limitation is performed by a duplicator as Claim 1; however, Claim 16 states that the “eliminating logic” is performed or achieved by “multiplying, when … in the configuration information”. In this way, such “eliminating logic” limitation is also rejected under 112(a) rejection as explained by above at the rejection of Claim 1 that performing the multiplication or adjusting on the credit information does not achieve the “eliminating logic” limitation).
Claims 17-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 21, Claim 21 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 22-25 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, the plain meaning of “a duplicator to eliminate logic required by a number of consuming compute building blocks to communicate with the producing compute building blocks to execute a workload” at lines 8-10 conflicts with the descriptions of related feature from the specification and some other limitations from Claim 1. First of all, as explained at the 112(a) rejection above, the specification does not provide the actual support for the plain meaning of the limitation mentioned above. In addition, as explained at the 112(a) rejection above, the communication at Applicant’s invention includes direct communication and/or indirect communication, and thus it is not clear the claimed eliminating feature is related to the direct communication, indirect communication or any of these two. Furthermore, the other limitations from the same claim include feature like the claimed communication processor as the intermediate component to eliminate logic required by a number of computing compute building blocks to communicate with the producing compute building block to execute a workload in a manner of sending “the multiplied number of the one or more returned credits to the consuming compute building blocks to facilitate multi-consumer data stream between the producing compute building blocks and the consuming compute building block; and transmit … the one or more returned credits” (if Applicant disagrees such limitation at lines 15-21 can be interpreted as eliminating “logic required by a number of consuming compute building blocks to communicate with the producing compute building blocks to execute a workload”, then Applicant is suggested to provide detail explanation on the differences between these two limitations according to Applicant’s specification). However, lines 15-21 of claim 1 requires claimed communication processor to eliminate such logic while lines 8-10 of claim 1 requires claimed duplicator to eliminate such logic. Thereby, it is not clear the claimed invention intends to use which component to implement the claimed eliminating feature. 
For the purpose of examination, examiner interprets the amended limitation “a duplicator to eliminate logic required by a number of consuming compute building blocks to communicate with the producing compute building blocks to execute a workload” at lines 8-10 of Claim 1 as “a communication processor to: send …. ; and transmit an electronic control message to cause … based on the multiplied number of the one or more returned credits” at lines 14-21 of Claim 1, i.e., the claimed eliminate logic feature is implemented by claimed communication processor instead claimed duplicator and such eliminating logic feature is achieved by performing claimed sending and transmitting limitations.

Claims 2-8 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 9, Claim 9 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 10-15 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 16, Claim 16 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 17-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 21, Claim 21 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 22-25 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to Claim 1, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is a system claim and describes a tracking system that comprises mental processes (i.e., concepts performed in the human mind or a human using a pen and paper including an observation, evolution, judgment, opinion) and mathematical calculations. Both of mental processes and mathematical calculations have been found by the courts to be abstract. The limitations “generate a number of credits for a producing compute building block”, “analyze one or more returned credits to determine whether the one or more returned credits originate from the producing compute building block or a consuming compute building block”, “send the multiplied number of the one or more returned credits” and “cause the consuming compute building blocks to execute instructions, corresponding to the multi-consumer data streams, to read available in the buffer based on the multiplied number of the one or more returned credits” are mental process performed in the human mind or a human using a pen and paper (human mind or a human can use pen and paper to generate the claimed “a number of credits”; human mind or a human can use pen and paper to analyze the returned credits to determine the origin of the returned credits; human mind or a human can use pen and paper to send some data or information like the claimed multiplied number of the one or more returned credits; “cause” limitation can be interpreted as scheduling of resource that is considered as being performed in the human mind or with the aid of pen and paper. Note: according to the 112 (b) rejection explained above, the new added “eliminate” limitation is considered as claimed “a communication processor to: send … transmit … to cause … the one or more returned credits”, and thus eliminate limitation is also considered as contains abstract idea as same as the “send” and “cause” limitations). The limitation “when the one or more returned credits originate from the producing compute building block, multiply a number of the one or more returned credits by a first factor, the first factor indicative of a number of consuming compute building blocks identified in the configuration information” is mathematical calculations to perform multiplication operation on two parameter values, i.e., claimed returned credits and claimed first factor. Thereby, Claim 1 recites abstract idea at Prong one of step 2A of 2019 PEG.

The additional limitations other than the abstract idea at Claim 1 are “a credit generator”, “a producing compute building block”, “a source identifier”, “a consuming compute building block” (including “consuming compute building blocks”), “a duplicator”, “a communication processor” and “transmit an electronic control message” are merely use computer and/or computing components as a tool to perform the abstract idea of Claim 1 explained above (note: the additional limitation “a communication processor to transmit an electronic control message to cause” is merely the result of using the communication processor as tool to perform or trigger the abstract idea of “cause” limitation). The additional limitations “to facilitate multi-consumer data streams between the producing compute building block and the consuming compute building blocks” is merely generally linking the use of the judicial expectation to the particular technological environment or field of use related to a producer-consumer system for writing and reading data at memory. In this way, none of the additional limitations indicative of integration the abstract into a practical application. Thereby, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.
Note: the limitation “the configuration information including characteristics of a buffer” is the detail content of the abstract idea of “generate a number of credits for a producing compute building block”, it is still part of the abstract idea.

For step 2B analysis of 2019 PEG, the other additional limitations like “a credit generator”, “a producing compute building block”, “a source identifier”, “a consuming compute building block” (including “consuming compute building blocks”), “a duplicator”, “a communication processor” and “transmit an electronic control message” are merely use computer and/or computing components as a tool to perform the abstract idea of Claim 1 explained above are merely use computer and/or computing components as a tool to perform the abstract idea of Claim 1 explained above (note: the additional limitation “a communication processor to transmit an electronic control message to cause” is merely the result of using the communication processor as tool to perform or trigger the abstract idea of “cause” limitation), and thus those additional limitations are not indicative of an inventive concept.

For additional limitation like “to facilitate multi-consumer data streams between the producing compute building block and the consuming compute building blocks” is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The followings are some evidences to show such well-understood, routine, conventional activities.

Fig. 5, lines 36-38 of col. 10 and lines 39-45 of col. 11 from Mrazek et al. (US 9367487 B1. This reference was cited at the previous office action mailed by 11/09/2021) discloses: there is a producer credit for a producer component indicating the number of spaces/slots of memory for the producer to be wrote and a consumer credit for a consumer component indicating the number of spaces/slots of memory for the consumer to be read. In addition, lines 62-64 of col. 14, lines 35-39 of col. 18 and lines 36-40 of col. 22 disclose feature of the consumer side would receive credits from the producer side to facilitate multi-consumer data streams between the producer side and consumer side.
 [0025] from Nalluri et al. (US 20140160138 A1. This reference was cited at the previous office action mailed by 11/09/2021) discloses concepts of source engine use credits information to indicate the number of slot/space that the source engine available to send to the target engine. The system of Nalluri et al. needs to send the consumer credit to the consumer side, then it facilitates multi-consumer data streams between the producer component of the source engine and multiple consumer components of the target engine in a computing device, such as, see “As a result, there may be multiple producers and consumers messaging each other using semaphore signaling” from [0031].
[0024] from Goh et al. (US 20070174344 A1) discloses: a controller to perform step of exchanging credit in response to every transaction between a producer and a consumer to facilitate multi-consumer data streams between the producer side and consumer side.
Fig. 2 and lines 26-46 of col. 5 from Lan et al. (US 8321869 B1) discloses: semaphore manager makes semaphores available to read agent and write agent to facilitate multi-consumer data streams between the producer side and consumer side.
In this way, none of the additional limitations are indicative of an inventive concept at step 2B analysis of 2019 PEG.
Thereby, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 2-8 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
In addition, for each of Claims 2 and 7-8, the limitations are merely further explaining what the produce compute building block is doing and the definition of configuration information. Such limitations do not change the nature of the abstract idea or related other additional limitations. Thereby, Claims 2 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Similar to Claim 1, Claim 3 further recites generating/modifying a single producer credit based on mental processes (i.e., evaluation or judgment of “the source identifier identifies the returned credit originates from the computing compute building block”) that is considered as abstract idea. The additional limitation “an aggregator” is merely use computer and computing devices/resources as a tool to perform the abstract idea of Claim 3 explained above which is neither indicative of integration the abstract into a practical application nor indicative of an inventive concept. Thereby, Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

For Claim 4, Claim 4 further recites mental process (i.e., evaluation or judgement of “query a computer to determine when to combine the multiple returned credits into a single producer credit”) and mathematical concepts (i.e., “the counter is to increment”). Both of mental process and mathematical concepts have been found by the courts to be abstract. The additional limitation “the aggregator” is merely use computer and computing devices/resources as a tool to perform the abstract idea of Claim 4 explained above which is neither indicative of integration the abstract into a practical application nor indicative of an inventive concept. Thereby, Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

For Claim 5, the limitations are merely further explaining what the produce compute building block is doing. Such limitations do not change the nature of the abstract idea or related other additional limitations. Thereby, Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

For claim 6, similar to Claim 1, the additional limitation “send a credit to each of the number of consuming compute building blocks” from Claim 6 is merely data gathering which is adding insignificant extra-solution activity to the judicial exception and simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Thereby, Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Figs. 5-6 and lines 28-30 of col. 16 from Mrazek et al. (US Patent 9367487 B1. This reference was cited at the previous office action) discloses: the credit producer 524 transmits the received credit to the credit consumer 512 and the destination counter 510 in the source credit interface 502 via the credit path 526
Fig. 4 and [0078] from SEO (US PGPUB 20170177491 A1. This reference was cited at the previous office action) discloses: the source module sends a credit to the target module.

Regarding to Claim 9, Claim 9 is a product claim recites same processes as the system Claim 1, and thus Claim 9 also recites abstract idea has been found by the courts. Except for the similar additional limitations explained by the rejection of Claim 1 above, the other additional limitations from Claim 9 like “a non-transitory computer readable storage medium” is merely use a computer or computing device as a tool to perform the abstract idea. Thereby, similar to Claim 1, Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 10-15 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, each of Claims 10-15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more based on the same reasons set forth in the corresponding rejection of Claim 2-6 and 8 above respectively.

Regarding to Claim 16, Claim 16 is a method claim recites same processes as the system Claim 1, and thus Claim 16 also recites abstract idea has been found by the courts. There is no other additional other limitations as explained at the rejection of Claim 1 above for Claim 16. Thereby, similar to Claim 1, Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 17-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, each of Claims 17-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more based on the same reasons set forth in the corresponding rejection of Claim 3-6 above respectively.

Regarding to Claim 21, Claim 21 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 22-25 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, each of Claims 22-25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more based on the same reasons set forth in the corresponding rejection of Claim 3-6 above respectively.

Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112 rejections set forth in this Office action. The allowable claim limitations for Claim 1 as example are “a source identifier to analyze one or more returned credits to determine whether the one or more returned credits originate from the producing compute building block or a consuming compute building block; and a duplicator to, when the one or more returned credits originate from the producing compute building block, multiply a number of the one or more returned credits by a first factor, the first factor indicative of a number of consuming compute building blocks identified in the configuration information”.

As explained at the previous office action mailed by 11/9/2021, none of the recorded references alone or in combination would disclose the concept of determining the returned credit is returned from a producer side, i.e., the returned credit is a producer credit, in response to such determination, performing a multiplication operation to generate another numbers of credit value, wherein the numbers of credit value is determined based on the number of corresponding consumers of the producer which returned the returned credit. Some of the references above alone or in combination only discloses generating number of replicas of credits or semaphores for the producer or generate numbers of credit value in order to sending those numbers of credits to associated consumers in order to make each of the associated consumers would have a corresponding credit or semaphore that indicates available space/slot/buffer to read. However, such generation is not performed in response to the producer to return a credit and determining the obtained returned credit to be returned from the producer side instead of from the consumer side.

Response to Arguments
Applicant’s arguments, filed 10/26/2022, with respect to rejections of Claims 1-25 under 35 U.S.C. 101 have been full considered but they are not persuasive.

Applicant’s arguments at pages 9-11 are summarized as the following:
For the 101 rejection, Examiner previously “stated the ‘cause’ limitation can be interpreted as scheduling of a resource using pen and paper, therefore, could be performed in the human mind”. “However, claim 1 now recites a communication processor to transmit an electronic control message to cause the consuming compute building blocks to execute instructions to … read data available in the buffer. Such a transmission of an electronic control message to cause compute building block to read data available in a buffer is not a function that the human mind can practically perform when scheming resources, nor can such transmission of an electronic control message be accomplished using pen and paper. Therefore, claim 1 does not recite a mental process. Additionally, Claim 1 does not recite ‘any method of organizing human activity, such as a fundamental economic concept or managing interactions between people’ or any ‘mathematical relationship, formula, or calculation.’ As a result, claim 1 does not set forth a judicial exception. Claim 1 is, therefore patent eligible at Prong One of Revised Ste 2A” (see 1st paragraph of page 10 from the Remarks);
For the 101 rejection, the claim 1 now recites “a duplicator to eliminate logic required by a number of consuming compute building blocks to communicate with the … in the configuration information. The claimed duplicator is structured to implement a practical solution to the problem of writing a data stream for multiple different consumer nodes to consume. … The claimed duplicator implements a practical solution to this problem of computing devices with multiple consumer nodes attempting to seamlessly perform a workload without requiring complex logic to perform the workload … Rather, it is unambiguously limited to a practical application of technology that provides a meaningful limit on any judicial exception that cloud be imaged as present, and ca in no way be reasonably seen to be a mere drafting effort seeking to monologize any judicial exception. As such, the claim is not directed to a judicial exception and is patent eligible at Prong Two of Revised Step 2A” (see last paragraph of page 10 and 1st paragraph of page 11 from the Remarks).

The examiner respectively disagrees.
As explained by the corresponding 101 rejection section above, the “cause” limitation is still be considered as performing scheduling of a resource using pen and paper, and thus this particular limitation is/recites mental process at Prong one of Step 2A analysis. The additional limitation for this “cause” is “a communication processor to” “transmit an electronic control message to” perform such “cause” limitation. Such additional limitation is merely using a computer or computing components, i.e., the claimed communication process, as tool to perform the abstract idea of “cause” limitation (note: “transmit an electronic control message” is the inherent result to use computing component as tool to perform the “cause” limitation). Such type of additional limitation is neither indicative of integration the abstract into a practical application nor indicative of an inventive concept. 
First of all, the limitation that Applicant argued about to “implement a practical solution to the problem of writing a data stream for multiple different consumer nodes to consume” is rejected under both of 112(a) and 112(b) rejections. Due to 112(b) rejection, examiner interprets this particular limitation as same as “a communication processor to: send …; and transmit … based on the multiplied number of the one or more returned credits”. The limitation “a communication processor to: send …; and transmit … based on the multiplied number of the one or more returned credits” is not implementing a practical solution to the problem of writing a data stream for multiple different consumer nodes to consume as explained at the corresponding 101 rejection at this office action. In addition, as explained at the corresponding response section of the non-Final Office Action mailed by 7/26/2022 (see pages 14-15 of the non-Final Office Action), the current limitations/features related to eliminating, sending and/or transmitting performed by the claimed communication processor does not implement a practical solution to the problem of writing a data stream for multiple different consumer nodes to consume as Applicant stated.
Therefore, Claims 1-25 are rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196